Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                       CASE NO. 17-11213

   FIRST NBC HOLDING COMPANY,

                          DEBTOR                                CHAPTER 11


   ****************************************************

              STIPULATION RESOLVING OPPOSITIONS TO CLASSIFICATION
              SCHEME IN SECOND AMENDED JOINT CHAPTER 11 PLAN FOR
                FIRST NBC BANK HOLDING COMPANY DATED JULY 2, 2019

          William D. Aaron, Jr., Herbert Anderson, Dale Atkins, John C. Calhoun, Leander J. Foley,

   III, William Carrouche, John F. French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan Govindan,

   Lawrence Blake Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, James C. Roddy, Dr.

   Charles Teamer, Sr., Joseph Toomy, Richard M. Wilkinson, David W. Anderson, Marsha Crowle,

   and Mary Beth Verdigets (the “Directors and Officers”), the Official Committee of Unsecured

   Creditors (the “Committee”), and First NBC Bank Holding Company, as debtor and debtor in

   possession (the “Debtor”), and collectively with the Directors and Officers and the Committee,

   (the “Parties”), hereby enter into this Stipulation (the “Stipulation”) resolving the oppositions of

   the Directors and Officers to the classification scheme of the Second Amended Joint Chapter 11

   Plan of Reorganization for First NBC Bank Holding Company Date July 2, 2019 (the “Plan”), as

   follows:

          WHEREAS, on May 11, 2017 (the “Petition Date”), the Debtor commenced this case by

   filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the United States

   Bankruptcy Court, Eastern District of Louisiana.
Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 2 of 7



            WHEREAS, the Debtor continues to operate as a debtor-in possession pursuant to 11

   U.S.C. §§ 1107 and 1108 of Title 11 of the United States Code (the “Bankruptcy Code”).

            WHEREAS, the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

   1334, this matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and venue is

   proper pursuant to 28 U.S.C. §§ 1408 and 1409.

            WHEREAS, the Committee was appointed by the United States Trustee on May 17, 2017

   and then reconstituted on May 23, 2017. See Doc. Nos. 25, 30.

            WHEREAS, Debtor is a holding company entity whose primary asset prior to

   commencement of this case was its 100% ownership interest in First NBC Bank (the “Bank”).

            WHEREAS, the Directors and Officers are all directors and/or former directors of Debtor

   and/or the Bank.

            WHEREAS, the Directors and Officers have filed proofs of claim1 (the “Claims”) against

   the Debtor, pursuant to the Louisiana Business Corporation Act and other applicable statutes, and

   Debtor’s Articles of Incorporation and Bylaws, for indemnification in relation to actual or

   threatened actions, proceedings, or investigations against the Directors and Officers.

            WHEREAS, the Claims are contingent or unliquidated, at all times have been, and as of

   the date of this Stipulation remain contingent or unliquidated.




   1
    The proofs of claim at issue in this Stipulation are proofs of claim (and amendments thereto) filed or to be filed by or
   on behalf of Directors or Officers including the following: William D. Aaron, Jr. (Claim No. 59-1), Herbert Anderson
   (Claim No. 60-1), Dale Atkins (Claim No. 61-1), John C. Calhoun (Claim No. 62-1), Leander J. Foley, III (Claim No.
   65-1), William Carrouche (Claim No. 63-1), John F. French (Claim No. 66-1), Leon Giorgio, Jr. (Claim No. 67-1),
   Grish Roy Pandit (Claim No. 73-1), Shivan Govindan (Claim No. 68-1), Lawrence Blake Jones (Claim No. 69-1),
   Louis Lauricella (Claim No. 70-1), Mark Merlo (Claim No. 71-1), Hermann Moyse, III (Claim No. 72-1), James C.
   Roddy (Claim No. 74-1), Dr. Charles Teamer, Sr. (Claim No. 75-1), Joseph Toomy (Claim No. 76-1), Richard M.
   Wilkinson (Claim No. 77-1), David W. Anderson (Claim No. 83-1), Marsha Crowle (Claim No. 81-1), and Mary Beth
   Verdigets (Claim No. 80-1) and any other proof of claim filed by or on behalf of Directors and Officers that is an
   Indemnity Claim as defined in the Plan.


                                                              2
Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 3 of 7



           WHEREAS, litigation has been commenced against certain of the Directors and Officers

   seeking recovery of alleged damages against and from the Directors and Officers in their capacity

   as directors and officers of the Debtor and/or the Bank (the “Alleged Liabilities”), including, inter

   alia, allegations that certain of the Directors and Officers are liable to the Debtor’s estate for

   alleged damages arising from alleged violations by the Directors and Officers of their fiduciary

   duties of loyalty and care allegedly owed by them to the Debtor.

           WHEREAS, the Directors and Officers deny they are liable for any amounts whatsoever,

   including for the Alleged Liabilities, and they otherwise deny all allegations in such litigation.

           WHEREAS, the Claims are filed for indemnity of the Directors and Officers on account

   of the Alleged Liabilities or other indemnifiable liabilities as set forth in the Claims.

           WHEREAS, the Claims may no longer be contingent or unliquidated to the extent that the

   holders of the Claims expend money on account of the Alleged Liabilities or other indemnifiable

   liabilities as set forth in the Claims.

           WHEREAS, prior filed versions of the Plan treated the Claims of the Directors and

   Officers as Class 2 General Unsecured Claims.

           WHEREAS, on July 2, 2019, Debtor and the Committee, as plan proponents, filed the

   current Plan which creates a new “Class 4” applicable to “Indemnity Claims” that are “disallowed

   or subordinated, as applicable, pursuant to Section 502(e) and 509(c) of the Bankruptcy Code.”

   See Plan [Doc. No. 621].

           WHEREAS, the Second Amended Disclosure Statement (the “Disclosure Statement”)

   filed July 2, 2019 states that the Directors and Officers hold Class 4 Indemnity Claims. See

   Disclosure Statement [Doc. No. 622].




                                                     3
Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 4 of 7



            WHEREAS, on July 9, 2019, the Directors and Officers filed oppositions (collectively,

   the “Oppositions”) to the classification proposed by the Plan for the purpose of preserving their

   rights to be treated as Class 2 General Unsecured Claims. See Oppositions [Doc. Nos. 631-633].

            WHEREAS, the Parties have agreed, subject to entry of this Stipulation, to resolve the

   Oppositions to the Plan’s classification scheme, and their respective counsel have stipulated to the

   entry of this Stipulation for that purpose.

            NOW, THEREFORE, in consideration of the mutual covenants and promises set forth

   herein, the Parties hereby agree and stipulate as follows:

            1.       Subject to the terms and conditions below, the Parties agree that the Claims shall

   be allowed and treated only as Class 4 Claims as of the date of this Stipulation. Notwithstanding

   the Plan’s classification scheme or anything to the contrary in the Disclosure Statement, Plan, or

   Confirmation Order, to the extent the Directors and Officers are called upon or required to pay any

   indemnifiable2 liabilities as set forth in their Claims, which are not otherwise payable under any

   available insurance coverage, then the holder of a Claim shall thereafter be treated as holding an

   allowed Class 2 General Unsecured Claim under the Plan and, as such, entitled to participate as a

   beneficiary of the Litigation and Distribution Trust but only to the extent and in the amount that

   the holder has actually paid and only after the Allowed Class 2 Claim of the FDIC has been paid

   in full. Payments made by any insurer shall not be deemed a payment for purposes of this

   provision.

            2.       Notwithstanding the possible future allowance as a Class 2 Claim by virtue of the

   provisions of Paragraph 1 above, any Director or Officer that is hereafter treated as holding an

   allowed Class 2 claim by virtue of those provisions shall not be entitled to either the “Cash Option”


   2
    Nothing in this Stipulation shall be deemed to acknowledge that any of the Claims are, in fact, entitled to indemnity
   under applicable law.


                                                             4
Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 5 of 7



   nor the “Debt Option” treatment set forth in the Plan; provided, however, the holders of such claim

   shall be entitled to participate as a beneficiary of the Litigation and Distribution Trust as specified

   in Paragraph 1 above.

           3.     In light of this Stipulation, the Directors and Officers agree and stipulate that their

   Oppositions are hereby resolved, and the Debtor and Committee shall insert a paragraph into the

   Confirmation Order incorporating this stipulation.

           IN WITNESS WHEREOF, the Parties, by their authorized counsel, have set their hands

   in agreement as of the date written below.

   Dated: August 2, 2019



   /s/ William E. Steffes________
   William E. Steffes, #12426
   Barbara B/ Parsons, #28714
   THE STEFFES FIRM, LLC
   13702 Coursey Boulevard, Building 3
   Baton Rouge, LA 70817
   Telephone: (225) 751-1751
   Facsimile: (225) 751-1998
   Email: bsteffes@steffeslaw.com
   Email: bparsons@steffeslaw.com

   Counsel for First NBC Bank Holding Company, Debtor

   -and-

   Jeffrey D. Sternklar (MA BBO No. 549561)
   JEFFREY D. STERNKLAR, LLC
   225 Franklin Street, 26th Floor
   Boston, MA 02110
   Tel: (617) 396-4515
   Fax: (617) 507-6530
   Email: Jeffrey@sternklarlaw.com




                                                     5
Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 6 of 7




   /s/ Paul Douglas Stewart, Jr. _______
   Paul Douglas Stewart, Jr. (La. #24661)
   STEWART ROBBINS & BROWN, LLC
   301 Main Street, Suite 1640
   P.O. Box 2348
   Baton Rouge, LA 70821-2348
   (225) 231-9998 Telephone
   (225) 709-9467 Fax
   Email: dstewart@stewartrobbins.com

   Counsel to the Official Committee of Unsecured
   Creditors

   -and-


   /s/ R. Patrick Vance___________
   R. PATRICK VANCE (#13008)
   ROBERT B. BIECK, JR. (#3066)
   ELIZABETH J. FUTRELL (#05863)
   ALEXANDER N. BRECKINRIDGE, I (#36155)
   Jones Walker LLP
   201 St. Charles Ave., Suite 5100
   New Orleans, Louisiana 70170
   Telephone: (504) 582-8202
   Facsimile: (504) 589-8202
   Email: pvance@joneswalker.com
   Email: rbeck@joneswalker.com
   Email: efutrell@joneswalker.com
   Email: abreckinridge@joneswalker.com

   Attorneys for David W. Anderson

   -and-




                                                6
Case 17-11213 Doc 673 Filed 08/02/19 Entered 08/02/19 14:45:14 Main Document Page 7 of 7



   /s/ Mary C. Gill________________
   Mary C. Gill (admitted pro hac vice)
   Georgia Bar Number 294776
   Jonathan T. Edwards (admitted pro hac vice)
   Georgia Bar Number 134100
   Alston & Bird LLP
   One Atlantic Center
   1201 West Peachtree Street, Suite 4900
   Atlanta, GA 30309-3424
   Telephone: 404-881-7000
   Mary.gill@alston.com
   Jonathan.edwards@alston.com

   Attorneys for Marsha Crowle & Mary Beth Verdigets

   -and-


   BAKER, DONELSON, BEARMAN,
   CALDWELL & BERKOWITZ, PC

   /s/ Jan M. Hayden_____
   Jan M. Hayden (#06672)
   Nancy S. Degan (#01819)
   Brian M. Ballay (#29077)
   201 St. Charles Avenue, Suite 3600
   New Orleans, Louisiana 70170
   Telephone: (504) 566-5200
   Facsimile: (504) 636-4000
   jhayden@bakerdonelson.com
   ndegan@bakerdonelson.com
   bballay@bakerdonelson.com

   Counsel for William D. Aaron, Jr., Herbert Anderson,
   Dale Atkins, John C. Calhoun, William Carrouche,
   Leander J. Foley, III, John F. French, Leon Giorgio, Jr.,
   Grish Roy Pandit, Shivan Govindan, Lawrence Blake Jones,
   Louis Lauricella, Mark Merlo, Hermann Moyse, III, James
   Roddy, Dr. Charles Teamer, Sr., Joseph Toomy, and
   Richard M. Wilkinson




                                                 7
